     Case 2:17-cv-02014-KJM-CKD Document 44 Filed 09/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ROBERT LEE TAYLOR,                                  No. 2:17-cv-2014 KJM CKD P
12                        Plaintiff,
13            v.                                          ORDER
14    ERIC ARNOLD, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On December 19, 2019, the magistrate judge assigned to this case filed findings and

21   recommendations, which were served on all parties and which contained notice to all parties that

22   any objections to the findings and recommendations were to be filed within fourteen days.

23   Neither party has filed objections to the findings and recommendations.

24           Although it appears from the file that plaintiff’s copy of the findings and

25   recommendations was returned, plaintiff was properly served. It is the plaintiff’s responsibility to

26   keep the court apprised of his current address at all times. Pursuant to Local Rule 182(f), service

27   of documents at the record address of the party is fully effective.

28   /////
                                                          1
     Case 2:17-cv-02014-KJM-CKD Document 44 Filed 09/08/20 Page 2 of 2

 1          The court presumes that any findings of fact are correct. See Orand v. United States,
 2   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed
 3   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law
 4   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court
 5   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 6   supported by the record and by the proper analysis.
 7          Accordingly, IT IS HEREBY ORDERED that:
 8          1. The findings and recommendations filed December 19, 2019, are adopted in full;
 9          2. Defendant’s motion to dismiss (ECF No 39) is granted; and
10          3. This case is closed.
11   DATED: September 7, 2020.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
